DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 9 and 13 filed on October 1, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (U.S. Patent Pub. No. 2005/0128441).

Regarding claim 1, Morgan discloses a display (210) comprising: 
a subpixel (202G, 202R and 202B) of a plurality of subpixels (202), wherein each subpixel (202G, 202R and 202B), (figs. 4 and 6, [0057]), includes: 
a micro-motor (204); 
(fig. 4, [0058-0059]); and 
a plurality of differently colored micro-light emitting diodes (LEDs) (202G, 202R and 202B) embedded in the rotatable substrate (218), (figs. 4 and 6, [0057-0058]);
wherein the display (210) is to receive a video signal (RGB image data) and output the video signal via the plurality of subpixels (202), (fig. 7, [0067-0070]).

	Regarding claim 2, Morgan discloses wherein the micro-motor (204) rotates the rotatable substrate (218), (fig. 4, [0058-0059]).

Regarding claim 7, Morgan discloses wherein the rotatable substrate (218) rotates in a clockwise direction (i.e. depending on which way one faces the substrate 218, the substrate will rotate in a clockwise direction), (fig. 4, [0058-0059]).

	Regarding claim 8, Morgan discloses wherein the rotatable substrate (218) rotates in a counter-clockwise direction (i.e. depending on which way one faces the substrate 218, the substrate will rotate in a counter-clockwise direction), (fig. 4, [0058-0059]).

Regarding claim 9, Morgan discloses a display (210), comprising: 
(figs. 4 and 6, [0057]), includes: 
a micro-motor (204); 
a rotatable substrate (218) in which the micro-motor (204) is embedded, (fig. 4, [0058-0059]); and 
a plurality of differently colored micro-light emitting diodes (LEDs) (202R, 202G and 202B) embedded in the rotatable substrate (218), (figs. 4 and 6, [0057-0058]); and
a controller (224) to rotate the plurality of subpixels (202R, 202G and 202B) to cause the micro-LEDs to generate a specified color (red, green or blue) in each subpixel in response to an input from the controller (224), (fig. 7, [0069]); 
wherein the display (210) is to receive a video signal (RGB image data) and output the video signal via the plurality of subpixels, (fig. 7, [0067-0070]).

	Regarding claim 10, Morgan discloses wherein each rotatable substrate (218) of a corresponding subpixel (202R, 202G and 202B) rotates about a central axis (shaft axis 208) of the rotatable substrate (218), (fig. 4, [0059]).

	Regarding claim 11, Morgan discloses wherein the rotatable substrate (218) of a particular subpixel of the plurality of subpixels (202R, 202G and 202B) rotates by a predetermined angle (i.e. rotates at 120Hz to a certain angle) based on the input from the controller (224) to cause a particular micro-LED (202) of the rotatable substrate (218) to generate the specified color (red, green and blue), (figs. 4 and 7, [0057-0059 and 0069]).

	Regarding claim 12, Morgan discloses wherein the plurality of subpixels (202R, 202G and 202B) are arranged in at least one of: a delta pattern, (fig. 6, [0057]).

	Regarding claim 13, Morgan discloses a method comprising: 
receiving, by a micro-motor (204) of a particular subpixel (202R, 202G and 202B) of a pixel (203), an input from a controller (224) of a display (210) including the pixel (203); 
rotating, by the micro-motor (204), a rotatable substrate (218) of the particular subpixel in which the micro-motor (204) is embedded to cause a particular micro-light emitting diode (LED) (202R) of a plurality of differently colored micro-LEDs (202R, 202G and 202B) embedded in the rotatable substrate (218) to be rotated to a particular position (i.e. position when motor 204 is rotating at 120Hz) based on the input from the controller (224), (figs. 4, 6 and 7, [0057-0059 and 0069-0070]); 
generating, by the particular micro-LED (202R), a light (i.e. red light) corresponding to the particular micro-LED at the particular position (i.e. position of rotation of motor 204); and 
outputting, by the display (210) comprising the plurality of subpixels, a video signal (RGB image data) via the plurality of subpixels, (figs. 6 and 7, [0059 and 0067-0070]).

Regarding claim 16, Morgan discloses wherein the subpixel (202R, 202G and 202B) is to emit light from a different micro-LED (i.e. different LEDs 202R, 202G and (figs. 6-7, [0057-0059 and 0069]).

	Regarding claim 17, Morgan discloses wherein the plurality of micro-LEDs (202R, 202G and 202B) of the subpixel include a first micro-LED (202R) and a second micro-LED (202G), (fig. 6, [0057]).

	Regarding claim 18, Morgan discloses wherein: 
the subpixel is to emit light from the first micro-LED (i.e. 202R) when the rotatable substrate (218) is rotated a first amount (i.e. amount of rotation of substrate 218 to emit light); and 
the subpixel is to emit light from the second micro-LED (i.e. 202G) when the rotatable substrate (218) is rotated a second amount (i.e. amount of rotation of substrate 218 to emit light), (figs. 4 and 7, [0057-0059 and 0067-0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Pederson (U.S. Patent Pub. No. 2002/0005826; already of record).

	Regarding claim 3, Morgan discloses everything as specified above in claim 1.  However, Morgan does not mention the rotatable substrate having three surfaces.
	In a similar field of endeavor, Pederson teaches wherein each subpixel (10) includes three micro-LEDs (i.e. red, green and blue LEDs 12), and wherein each subpixel includes the rotatable substrate (16) having three surfaces (i.e. three arms 16) such that each surface of the rotatable substrate includes an embedded micro-LED (LEDs 12), (fig. 2, [0098-0099]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Morgan, by specifically providing the three color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

Regarding claim 4, Morgan discloses wherein the three micro-LEDs (202R, 202G and 202B) include a red micro-LED (202R), a green micro-LED (202G), and a blue micro-LED (202B), (fig. 6, [0057]).

	Regarding claim 5, Pederson discloses wherein each subpixel includes four micro-LEDs (i.e. red, green blue, white LEDs 12), and wherein each subpixel includes the rotatable substrate (16) having four surfaces (i.e. it is noted that the present invention is directed to any rotational visual display system having any configuration and number of displays, arms and LEDs, thus there can be four arms 16 for displaying) such (fig. 2, [0098-0099]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Morgan, by specifically providing the four color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

	Regarding claim 6, Pederson discloses wherein the four micro-LEDs (12) include a red micro-LED, a green micro-LED, a blue micro-LED, and a yellow micro-LED (i.e. red, green, blue and amber color LEDs), (fig. 2, [0099]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Morgan, by specifically providing the four color LEDs, as taught by Pederson, for the purpose of having a light communication system and LED sign [0023].

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Hu et al (U.S. Patent Pub. No. 2018/0187864; already of record).

	Regarding claim 14, Morgan discloses everything as specified above in claim 13.  However, Morgan does not mention different rotatable substrates.
	In a similar field of endeavor, Hu teaches wherein the method includes: 
rotating, by the micro-motor (23), different rotatable substrates (22) of other subpixels (2) of the plurality of subpixels (i.e. plurality of light source component 2) to 
generating, by the other micro-LEDs (220), colors (i.e. colors of LEDs 202R, 202G and 202B of Morgan) corresponding to the other micro-LEDs (220) at the respective particular positions (position of fig. 1b), (figs. 1-3, [0038-0042, 0045-0048 and 0052]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Morgan, by specifically providing different rotatable substrates, as taught by Hu, for the purpose of providing a wide viewing angle mode, [0024].

	Regarding claim 15, Morgan discloses wherein the method includes generating, by the combination of colors of the particular micro-LED (202R) and the other micro-LEDs (202G and 202B), a color by the plurality of subpixels (202R, 202G and 202B), (figs. 6-7, [0057 and 0069]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691